Title: [Diary entry: 28 March 1786]
From: Washington, George
To: 

Tuesday 28th. Thermometer at 42 in the morning—50 at Noon and 52 at Night. Clear all day with the Wind at So. It should have been noted, that in the Night of the 26th. there fell Rain—tho’ not a great deal—enough however to wet the top of the ground. Finished sowing my Oats in the Neck and plowing them in, but not the harrowing of the ground after the Plows. Finished the Land sides of my Paddock fencing, and as a temporary expedient, set about Water fences at each end, to serve till the fishing season is over. Also finished the Mound on the left side (going out) of the front gate.

Sowed in  rows in my botanical garden, one foot assun⟨der,⟩ and about ¾ of an inch a part, in the rows, all the seed I had of the palmetto royal. Replaced the following trees in my Shrubberies which were dead or supposed to be so—viz.— 

10
swamp Magnolio


4
red buds


5
black haws


3
locusts


1
swamp red berry.

 Sent Mr. Shaw to Alexandria to settle some accts. and receive money. He returned in the evening.